DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I: Claims 1-38 and 52-57 by Mr. Biju Chandran dated 6/14/22 is acknowledged.
Claims 39-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-38 and 52-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
The claim(s) recite(s) a method for sensing and determining a signal quality. 
Step 2A, prong one:
Regarding Claims 1 and 52, the limitations of “concurrently scanning”, “detecting movement”, and “determining a measure of quality” are processes that can be performed by a human mind or by a human using a pen and paper under the broadest reasonable standard (see MPEP 2106.04(a)(2)(III)). For example, a medical professional can mentally determine signal quality using the observation of outliers or by implementing mathematical calculations of the collected data.  
Step 2A, prong two:
This judicial exception is not integrated into a practical application. The collection of the vital signs via sensors or a scanner constitutes pre-solution activity that is well-understood, routine, and conventional in the field (Neuman, M. R., "Biopotential Electrodes", The Biomedical Engineering Handbook: Second Edition, Boca Raton: CRC Press LLC, 2000). The sensors of the scanner amount to nothing more than a mere pre-solution activity of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the sensors amounts to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept. Therefore, the claims do not appear to be patent eligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-38 and 52-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not explain what the “measure of quality” is nor does it give any examples. Therefore, it is unclear if a “measure of quality” is a visual perception determined by an observer’s subjective opinion of good vs. bad quality. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 35-38, and 52-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (PG Pub. 2007/0219059).
Regarding Claims 1, 35, and 52, Schwartz discloses a method comprising:
concurrently scanning for a plurality of vital signs with a portable vital signs scanner (see PEMT module 320; par. 70; Fig. 1) to obtain scan data (see par. 121);
detecting movement of the portable vital signs scanner during the scanning for the plurality of vital signs (see par. 49); and
determining a measure of quality of the concurrent scan for the plurality of vital signs in response to the scan data and the detected movement of the portable vital signs scanner (see Claim 5). Schwartz further discloses a processor (see processing module 230; par. 70; Fig. 1) and a storage device (see par. 73).
Regarding Claims 2 and 36, Schwartz discloses generating user feedback to present to a user in response to the determined measure of quality of the concurrent scan for the plurality of vital signs (see Claim 12).
Regarding Claim 3, Schwartz discloses generating user feedback to present to a user in response to determining an invalid or poor measure of quality of the concurrent scan for the plurality of vital signs (see par. 30). The examiner considers the display of the vital signs values to the user is made regardless of the quality being good or bad because the bad signals are remedied or fixed through noise cancellation.
Regarding Claim 4, see rejection of similarly worded Claim 3 above. 
Regarding Claim 5, Schwartz discloses generating user feedback to present to a user in response to determining significant movement of the portable vital signs scanner, regardless of the measure of quality of the concurrent scan for the plurality of vital signs (see par. 128 and 131). The examiner considers any and all movement is considered before displaying the vital signs, regardless of how minor or significant.
Regarding Claim 6, Schwartz discloses generating user feedback to present to a user in response to repeatedly determining a good measure of quality of the concurrent scan for the plurality of vital signs without movement of the portable vital signs scanner (see par. 98 and 163).
Regarding Claim 7, Schwartz discloses the measure of quality of the scan for the plurality of vital signs during the period of time is good if the scan data for a pulse oximeter vital sign and the scan data for an electrocardiogram (ECG) vital sign is evaluated to be good scan data (see par. 130). Again, the Examiner considers it is inherent for Schwartz to determine the quality before applying noise cancellation techniques.
Regarding Claim 37, Schwartz discloses a speaker coupled to the processor, the speaker to announce the user feedback to a user (see par. 69).
Regarding Claim 38, Schwartz discloses a display device coupled to the processor, the display device to display the user feedback to a user (see par. 69).
Regarding Claim 53, Schwartz discloses confirming the vital signs measurements are within range; and displaying the vital signs measurements to a user in response to them being within range (see par. 112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 13, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (PG Pub. 2007/0219059) in view of Wiederhold et al. (PG Pub. 2003/0135097).
Regarding Claims 8, 13, and 34, Schwartz does not disclose temperature. Wiederhold discloses a diagnostic system that collects ECG, heart rate, pulse oximetry, and temperature (see par. 38 and Table 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to consider temperature in Schwartz’s system since Wiederhold teaches it contributes to a set point that can be used to identify signal quality (see par. 38, 74, and 113). The examiner considers Wiederhold’s “set point” means that temperature is one of the physiological parameters often used to determine what is acceptable for humans and other mammals and therefore, helps determine if a collected signal is reasonable or signifies a noisy signal (poor quality). 
Claim(s) 9-10, 12, 16-17, 55, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (PG Pub. 2007/0219059) in view of Trevino et al. (PG Pub. 2003/0095144).
Regarding Claims 9 and 57, Schwartz does not disclose a progression bar. Trevino discloses a diagnostic system wherein the user feedback that is generated is a scan progress bar that is filled in as a fraction of progress is made in generating measurements for the plurality of vital signs (see par. 59 and Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a progress bar so the user can know when scanning is complete (see par. 58). 
Regarding Claim 10, Schwartz in view of Trevino discloses a progression bar as discussed above, but does not expressly disclose the fraction. It would have been a matter of obvious design choice to one of ordinary skill in the art at the time of the invention to modify Schwartz in view of Trevino’s progression bar with the fraction being each tenth of progress made because Applicant has not disclosed that a tenth provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the progression bar increments as taught by Schwartz in view of Trevino because it provides an indication of progress in a meaningful way (see 30% in Fig. 5) and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Trevino.
Regarding Claim 12, Schwartz discloses the measure of quality of the scan for the plurality of vital signs during the period of time is poor if either the scan data for a pulse oximeter vital sign or the scan data for an electrocardiogram (ECG) vital sign is evaluated to be poor scan data (see par. 129-131).
Regarding Claims 16-17 and 55, Schwartz does not elaborate on validity. Trevino discloses wherein the measure of quality of the of the scan for the plurality of vital signs during the period of time is invalid if either scan data for a pulse oximeter vital sign or scan data for an electrocardiogram (ECG) vital sign is evaluated to be invalid scan data (see par. 36 and 162). It would have been obvious to one of ordinary skill in the art at the time of the invention to determine a validity of the signals because Trevino teaches it allows the user to be guided to make changes to collect better signals (see par. 164). 
Claim(s)14-15, 18-25 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (PG Pub. 2007/0219059) in view of Hugh et al. (PG Pub. 2011/0021937).
Regarding Claims 14-15, 18-25, and 56, Schwartz does not elaborate on the interaction between the user and the scanner. Hugh discloses a similar monitoring system including determining that the measure of quality of the scan for the plurality of vital signs during a period of time is poor with minor motion; and
wherein the user feedback is generated to inquire if a user is pressing the scanner too lightly and instruct the user to press the portable vital signs scanner tighter against the user’s body (see par. 59). It would have been obvious to one of ordinary skill in the art at the time of the invention to have this type of feedback because Hugh teaches that it allows the user to make the proper adjustments to restore signal quality (see par. 59). The examiner considers the adjustment for pressing the scanner too tightly would elicit a similar alert as it would affect signal quality. It would have also been obvious to one of ordinary skill in the art to use some type of indicator for each situation for easy viewing and interpreting as taught by Hugh (see par. 89). 
Claim(s) 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (PG Pub. 2007/0219059) in view of Murray et al. (PG Pub. 2016/0249819).
Regarding Claim 26, Schwartz discloses a concurrent scan with noise cancellation (see par. 131), but does not disclose the use of envelope curves. Murray discloses displaying quality for blood pressure readings wherein the determining of the measure of quality of the scanning for the plurality of vital signs includes detecting an envelope curve of amplitude from the plurality of data samples (see par. 15-23). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize envelope curves because Murray teaches that it makes it easy to identify high quality readings from low quality readings (see par. 98 and Fig. 3). 
Regarding Claim 27, Schwartz discloses the detecting of the movement of the portable vital signs scanner includes detecting acceleration of the portable vital signs scanner to obtain a plurality of data samples associated with movement of the portable vital signs scanner (see par. 49). Schwartz does not disclose the use of envelope curves. Murray discloses displaying quality for blood pressure readings wherein the determining of the measure of quality of the scanning for the plurality of vital signs includes detecting an envelope curve of amplitude from the plurality of data samples (see par. 15-23). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize envelope curves because Murray teaches that it makes it easy to identify high quality readings from low quality readings (see par. 98 and Fig. 3). 
Regarding Claims 28-31, Schwartz discloses the detecting of the movement of the portable vital signs scanner further includes determining a level of movement of the portable vital signs scanner (see par. 49). The examiner considers the settings on the exercise machine can be varied between big motion and minor motion or no motion. 
Regarding Claims 32-33, Schwartz discloses wherein the determining of the measure of quality of the scanning for at least one vital sign includes comparing an amplitude of a data sample of the at least one vital sign with a first threshold level to determine an invalid, good, or poor scan data quality (see relative ranges, Claim 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. (PG Pub. 2002/0033454) discloses movable sensors and providing high quality images therefrom (see par. 110). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3792  

/MALLIKA D FAIRCHILD/           Primary Examiner, Art Unit 3792